Citation Nr: 0532951	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  96-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987 and October 1988 to January 1992.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 1995 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Jackson, Mississippi, 
(hereinafter RO).  The case has been remanded by the Board 
several times and is now ready for further appellate review. 


FINDINGS OF FACT

1.  Entitlement to the benefits sought cannot be established 
without a current VA examination. 

2.  Good cause for the veteran's failure to submit to a VA 
examination scheduled for November 2004 has not been shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 C.F.R. § 3.655 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a November 2004 letter, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, this letter 
notified the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to the issue 
on appeal but that he had to provide enough information so 
that VA could request the relevant records.  VA also 
discussed the attempts already made to obtain relevant 
evidence with regard to this claim.  Further, VA notified the 
veteran of his opportunity to submit additional evidence to 
support his claim, as he was told to provide any additional 
evidence or information he had pertaining to his claim.  
Thus, he may be considered to have been advised of his duty 
to submit all pertinent evidence in his possession or notify 
VA of any missing evidence.  

In addition, the RO issued a detailed January 1996 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOCs), in which the veteran and his representative 
were advised of all the pertinent laws and regulations.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the January 1996 SOC and SSOCs 
issued by the RO clarified what evidence would be required to 
establish entitlement to an increased rating for PTSD.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions  Further, the claims file reflects 
that the April and July 2005 SSOCs contained pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.  Id. 
(Emphasis added). 

As the issue on appeal is a claim for increased compensation, 
it may be said that entitlement to the claimed benefits, an 
increased rating for PTSD, depends on the results of a VA 
examination to determine the severity of the service 
connected disabilities at issue.  See Francisco v. Brown, 7 
Vet. App. at 55 (1994).  Thus, if the veteran, without good 
cause, failed to submit to such a VA examination that is 
clearly necessary to determine entitlement to the benefits 
sought, his claims must be denied.  38 C.F.R. § 3.655.   

The record reveals that the veteran failed to appear to a VA 
examination scheduled for November 16, 2004.  There is no 
indication that this was due to a lack of knowledge on the 
part of the veteran as to the date and location of the 
examination in question.  In this regard, the veteran's 
representative in June 2005 said simply that the veteran 
"failed to show" for the examination, and did not report 
that this was due to a lack of notice of the examination on 
the part of the veteran.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  See 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear 
evidence to the contrary" to rebut presumption that notice 
was properly mailed to her); YT v. Brown, 9 Vet. App. 195, 
199 (1996) (the appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."  In this case there is no "clear evidence to 
the contrary" to rebut the presumption that the veteran was 
properly notified of the examination in question.  

The Board stresses that, although VA has a duty to assist him 
with the development of the evidence in connection with his 
claim, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The failure to cooperate may result in 
adverse action pursuant 38 C.F.R. §§ 3.158, 3.655.

In short, and under the authority cited above, because the 
veteran's failure to submit for the VA examination scheduled 
in November 2004 is without explanation, it may be said that 
his absence from the scheduled examination was without good 
cause.  Thus, as the scheduled examination was necessary in 
order to establish entitlement to the benefits sought, the 
claim must be denied.  38 C.F.R. § 3.655.  The November 2004 
letter warned the veteran that failure to attend his 
examination, might result in the denial of his claim, and the 
April and July 2005 supplemental statements of the case 
included specific citation to 38 C.F.R. § 3.655.  While the 
Board recognizes that the veteran has undergone some periods 
of incarceration since the most recent remand, neither the 
veteran not his representative has contended that this fact 
prevented him from being notified of the examination in 
question, and the record indicates that rather than being 
incarcerated, the veteran was a regular patient at a VA 
medical facility at the time of the examination in question.  
To this end, there are multiple VA outpatient records 
reflecting treatment of the veteran on several occasions 
between November 8 and November 17, 2004.  

The Board notes that the veteran is free to submit a claim 
for an increased rating for PTSD or any other benefits at any 
time, and is hopeful that, if he does, he will fully 
cooperate with the RO's efforts to obtain adequate medical 
examination findings to support any such claim.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


